Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

Response to Arguments
Applicant’s arguments, see 2nd ¶ of Page 7, filed 06/23/2022, with respect to 35 U.S.C 112 rejection of Claim 7 for being indefinite for failing to particularly point out and distinctly claim the subject matter have been fully considered and are persuasive.  The 35 U.S.C 101 rejection of Claim 20 has been withdrawn. 
The applicant's arguments/remarks, see 3rd ¶ of page 7 – 2nd ¶ of page 9, with respect to 35 U.S.C 102 rejection of Claims 1-5, 7, 10-16, 18 and 20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.
Although a new ground of rejection has been used to address additional limitations that have been added to independent claims, a response is considered necessary for several of applicant’s arguments/remarks since the cited Caputo reference will continue to be used to meet newly added claimed limitations.
In response to applicant’s arguments/remarks with respect to independent Claims 1, 14 and 20, see 1st ¶ of page 8, stating that the cited references do not disclose or suggest a rule or requirement in which a message comprising data configured according to a protocol type is communicated to “an appropriate collector application, amongst a plurality of collector applications, that is in compliance with at least one requirement for messages of the protocol type, the examiner respectfully disagree.
Caputo discloses: method/system configured with a business rule that identifies certain types [i.e. requirement for messages of the protocol type] of packets, e.g. packets utilizing Transport Control Protocol (TCP)/Internet Protocol (IP), should be routed to a particular destination; For example, the business rule may indicate that those packets should be routed to a particular destination, wherein the destination  is a particular server or service [i.e. an appropriate collector application] within one of data centers 122/104 which comprises a plurality of servers/services [i.e. amongst a plurality of collector applications]) (¶ 0034, ¶ 0050, ¶ 0062, and step Cs of Claims 1 & 4).
In response to applicant’s arguments/remarks, see 2nd ¶ of page 8, generally stating that Caputo fails to disclose a collector application, let alone an appropriate collector application amongst a plurality of collector applications, the examiner respectfully disagree. The claims, e.g. independent claims 1, 14 and 20, in current form only describe “an appropriate collector application” and “a plurality of collector application” without describing functionality or type associate with them. Therefore, the examiner reasonably interpret “collector application” as a service/application that can receive/process messages. Therefore, Caputo discloses: in response to receiving the message from the network device in the data center, communicating, by the ingress engine, the message to an appropriate collector application, amongst a plurality of collector applications (i.e. in response to receiving the packet 512 [i.e. the message] from the source [i.e. the network device] of the Data Center environment 200 [i.e. the data center], Flow Vector server 210 [i.e. the ingress engine] may determine to forward/communicate the packet 512 to a destination, e. g. by instructing access switch to attach routing label to the packet/message, wherein the destination  is a particular server or service [i.e. an appropriate collector application] within one of data centers 122/104 which comprises a plurality of servers/services [i.e. amongst a plurality of collector applications]) (512 - Fig. 5, 512 - Fig. 6, ¶ 0034, ¶ 0049 – 0050, ¶ 0053 and ¶ 0059).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 10-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputo et al. (US PG PUB 20150098465), hereinafter "Caputo", in views of Purushothaman et al. (US PG PUB 20180285750), hereinafter "Purushothaman".
Regarding Claim 1, Caputo discloses:
A method, comprising: 
receiving, by an ingress engine running on processing circuitry of a computing system, a message from a network device in a data center comprising a plurality of network devices and the computing system (i.e. a process [i.e. an ingress engine] running on processing unit [i.e. running on processing circuitry] of Flow Vector server 210 [i.e. a computing system] may receive a packet [i.e. a message] of a new data stream from a source, e.g. source address 414 [i.e. a network device], associated with Data Center environment 200 [i.e. a data center], e.g. one of Enterprise 102/120 and/or Data Center 104/122 [i.e. comprising a plurality of network devices] and Flow Vector server 210 [i.e. the computing system]) (210 – Fig. 2, Fig. 4, ¶ 0007 and ¶ 0030 - 0031), 
wherein the message comprises data configured according to a protocol type (i.e. the packet [i.e. the message] includes content [i.e. data], and the content is embedded/configured with Protocol ID 412 indicating the type of layer three protocol being used) (412 – Fig. 4 and ¶ 0043); and 
in response to receiving the message from the network device in the data center, communicating, by the ingress engine, the message to an appropriate collector application, amongst a plurality of collector applications (i.e. in response to receiving the packet 512 [i.e. the message] from the source [i.e. the network device] of the Data Center environment 200 [i.e. the data center], Flow Vector server 210 [i.e. the ingress engine] may determine to forward/communicate the packet 512 to a destination, e. g. by instructing access switch to attach routing label to the packet/message, wherein the destination  is a particular server or service [i.e. an appropriate collector application] within one of data centers 122/104 which comprises a plurality of servers/services [i.e. amongst a plurality of collector applications]) (512 - Fig. 5, 512 - Fig. 6, ¶ 0034, ¶ 0049 – 0050, ¶ 0053 and ¶ 0059),
that is in compliance with at least one requirement for messages of the protocol type that are communicated from the plurality of network devices to the computing system (i.e. based on matching between criteria, e.g. type of protocol, defined in business rules [i.e. at least one requirement for messages of the protocol type that are communicated from the plurality of network devices] and criteria, e.g. protocol ID, defined in the packet transmitted through network elements, e.g. source and Access Switch [i.e. the plurality of network devices], to the Flow Vector Server [i.e. the computing system], the Flow Vector server 210 [i.e. the ingress engine] may determine to forward/communicate the packet 512 to a destination, wherein the business rules [i.e. stored message data] is based on the protocol type; For example, a user may configure a business rule that identifies certain types of packets, for example packets utilizing Transport Control Protocol (TCP)/Internet Protocol (IP); and the business rule may also indicate that those packets should be routed to data center 122 and potentially further to a particular server or service within data center 122) (¶ 0034, ¶ 0050, ¶ 0062, and step Cs of Claims 1 & 4).
However, Caputo does not explicitly disclose:
wherein the appropriate collector application is configured to assemble at least the data in the message into a viable dataset for an analysis of at least the network device of the plurality of network devices.
On the other hand, in the same field of endeavor, Purushothaman teaches:
wherein the appropriate collector application is configured to assemble at least the data in the message into a viable dataset for an analysis of at least the network device of the plurality of network devices (i.e. the data analysis engine 170 [i.e. the appropriate collector application] may gather/assemble the received alert [i.e. the message], which comprises data record including a problem description, a time, a geographic location id, a data center id, hardware information [i.e. the data in the message], into a viable dataset for analysis of a problem and solution of a component, e.g. a server [i.e. the network device], of a plurality of components [i.e. the plurality of network devices] of the computing center ) (240 & 250 – Fig. 2, ¶ 0034 - 0035, ¶ 0043 and ¶ 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Caputo to include the feature wherein the appropriate collector application is configured to assemble at least the data in the message into a viable dataset for an analysis of at least the network device of the plurality of network devices as taught by Purushothaman so that the messages including problem descriptions of one or more network devices may be analyzed and solutions to the problems may be identified at the collector application (240 & 250 – Fig. 2, ¶ 0034 - 0035, ¶ 0043 and ¶ 0047).

Regarding Claim 2, Caputo discloses:
wherein the computing system comprises a first computing system, and wherein communicating, by the ingress engine of the computing system, the message further comprises communicating, by the ingress engine, the message to a collector application running in a second computing system based upon the at least one requirement (i.e. the system may comprise a plurality of Data Center [i.e. comprises a first computing system]; Flow Vector server 210 [i.e. the ingress engine] may determine to forward/communicate the packet 512 [i.e. the message] to a destination which may be  a particular service [i.e. a collector application] within one of data centers 122/104 [i.e. a second computing system] based on criteria, e.g. type of protocol, defined in business rules [i.e. at least one requirement]) (Fig. 2, 512 - Fig. 5, 512 - Fig. 6, ¶ 0034, ¶ 0049 – 0050 and ¶ 0059).

Regarding Claim 3, Caputo discloses:
wherein communicating, by the ingress engine of the computing system, the message further comprises communicating the message to the appropriate collector application running in the computing system wherein the appropriate collection application receives other messages having the same protocol type (i.e. Flow Vector server 210 [i.e. the ingress engine] may determine to forward/communicate the packet 512 [i.e. the message] to a destination which may be  a particular service [i.e. a same collector application] within one of data centers 122/104 [i.e. the computing system] based on matching between the type of protocol defined in business rules and protocol ID defined in packets of the data stream [i.e. other messages having a same protocol type]) (512 - Fig. 5, 512 - Fig. 6, ¶ 0034, ¶ 0049 – 0050 and ¶ 0059).

Regarding Claim 4, Caputo discloses:
wherein the computing system comprises a first computing system, and wherein communicating, by the ingress engine of the computing system, the message further comprises communicating the message to the appropriate collector application running in a second computing system wherein the appropriate collection application receives other messages having the same protocol type as the message (i.e. Flow Vector server 210 [i.e. the ingress engine] may determine to forward/communicate the packet 512 [i.e. the message] to a destination which may be  a particular service [i.e. a same collector application] within one of data centers 122/104 [i.e. a second computing system] based on matching between the type of protocol defined in business rules and protocol ID defined in packets of the data stream [i.e. other messages having a same protocol type]) (512 - Fig. 5, 512 - Fig. 6, ¶ 0034, ¶ 0049 – 0050 and ¶ 0059).

Regarding Claim 5, Caputo discloses:
wherein communicating, by the ingress engine, the message further comprises distributing, by the ingress engine, a sequence of messages to multiple collector applications running in multiple computing systems of an analytics cluster (i.e. the Flow Vector server [i.e. the ingress engine] may cause to route [i.e. distribute] messages [i.e. a sequence of messages] to services [i.e. multiple collector applications] running in Data Centers [i.e. multiple computing systems of an analytics cluster]) (Fig. 2, Fig. 6, ¶ 0022, ¶ 0034 and ¶ 0061), 
the multiple collector applications being compatible with the protocol type (i.e. the type of the protocol may be TCP, UDP, etc.; and messages may be routed to services [i.e. the multiple collector applications] based on their protocol type [i.e. being compatible with the protocol type]; For example, for packets [i.e. a sequence of messages] utilizing Transport Control Protocol (TCP)/Internet Protocol (IP), the business rule may indicate that those packets should be routed to data center 122 and further to a particular service within data center 122) (¶ 0050).

Regarding Claim 7, Caputo discloses:
wherein communicating, by the ingress engine of the computing system, the message further comprises identifying the appropriate collector application as a collector application to process, in accordance with the protocol type of the message, in the message (i.e. Flow Vector server 210 [i.e. the ingress engine] may determine a destination which may be  a particular service [i.e. a collector application] based on matching between the type of protocol defined in business rules and protocol ID defined in packets [i.e. the message]) (512 - Fig. 5, 512 - Fig. 6, ¶ 0034, ¶ 0049 – 0050 and ¶ 0059), 
the stored data being provided by the network devices (i.e. data contents [i.e. the stored data] included in the packets are transmitted/provided through devices of the system 200) (Fig. 2, Fig. 6 and ¶ 0030).

Regarding Claim 10, Caputo discloses:
wherein communicating, by the ingress engine of the computing system, the message further comprises modifying a message header prior to communicating the message to the appropriate collector application (i.e. routing labels [i.e. header] may be attached to packets/messages [i.e. modifying a message header] before transmitting the packets to the destination which may be a particular service [i.e. the appropriate collector application]) (Fig. 6 and ¶ 0059 – 0061).

Regarding Claim 11, Caputo discloses:
wherein communicating, by the ingress engine, the message further comprises based upon a determination how to manage the message based upon the at least one requirement, communicating, by the ingress engine, the message to the appropriate collector application corresponding to the message's protocol type (i.e. based on matching between type of protocol defined in business rules [i.e. at least one requirement] and protocol ID defined in the packet, the Flow Vector server 210 [i.e. the ingress engine] may manage to forward/communicate the packet 512 to a destination, wherein the business rules [i.e. stored message data] is based on the protocol type; For example, a user may configure a business rule that identifies certain types of packets, for example packets utilizing Transport Control Protocol (TCP)/Internet Protocol (IP); and the business rule may also indicate that those packets should be routed to data center 122 and potentially further to a particular server or service within data center 122) (¶ 0034, ¶ 0050, ¶ 0062, step Cs of Claims 1 & 4).

Regarding Claim 12, Caputo discloses:
generating, by processing circuitry of a server communicably coupled to the computing system, configuration data based upon a policy for the protocol type (i.e. based on the business rules including the type of protocol [i.e. based upon a policy for the protocol type], Access Switch [i.e. processing circuitry of a server] connected to Flow Vector Server 210 [i.e. a server communicably coupled to the computing system], may update/generate an entry in lookup table [i.e. configuration data]) (¶ 0034, ¶ 0050 and ¶ 0059)
wherein the policy indicates the at least one requirement for a viable dataset of telemetry data stored in the message (i.e. the business rules [i.e. the policy] may indicate the type of protocol [i.e. at least one requirement] that is to be matched with the Protocol ID field [i.e. a viable dataset of telemetry data] included in the packet [i.e. the message]) (¶ 0050 and step Cs of Claims 1 & 4), 
wherein the configuration data identifies one or more appropriate collector application for receiving the message (i.e. the lookup table [i.e. the configuration data] identifies the address of the destination which may be a particular service [i.e. the appropriate collector application]) (Fig. 6, ¶ 0049 and ¶ 0059 – 0061).

Regarding Claim 13, Caputo discloses:
wherein communicating, by the ingress engine, the message further comprises determining, by the ingress engine, whether the message complies with the at least one requirement for data stored in the message by accessing configuration data comprising a number of collector applications running in the computing system for the ingress engine (i.e. based on matching between [i.e. whether the message complies with the at least one requirement for data stored in the message] criteria, e.g. type of protocol, defined in business rules [i.e. configuration data comprising a number of collector applications] and criteria, e.g. protocol ID, defined in the packet transmitted through network elements, e.g. source and Access Switch [i.e. the plurality of network devices], to the Flow Vector Server [i.e. the computing system], the Flow Vector server 210 [i.e. the ingress engine] may determine to forward/communicate the packet 512 to a destination) (¶ 0034, ¶ 0050, ¶ 0062, and step Cs of Claims 1 & 4) and 
the at least one requirement for data stored in messages communicated from one or more network devices to the computing system (i.e. protocol ID/type [i.e. the at least one requirement for data] included in the packets [i.e. messages] are transmitted/provided through devices of the system 200 [i.e. one or more network devices to the computing system]) (Fig. 2, Fig. 6 and ¶ 0030), 
wherein the at least one requirement identifies the appropriate collector application that corresponds to the protocol type of the message (i.e. the business rules [i.e. the at least one requirement] may indicate/specify that those packets should be routed to a particular service [i.e. the appropriate collector application] within data center 122) (¶ 0022, ¶ 0034 and ¶ 0050).




Regarding Claim 14, Caputo discloses:
A computing system (Fig. 2 and ¶ 0029 - 0034), comprising: 
a memory; and processing circuitry in communication with the memory (i.e. memory storing instructions executable by processor) (¶ 0069), 
the processing circuitry configured to execute logic comprising an ingress engine configured to: receive a message from a network device in a data center comprising a plurality of network devices and the computing system (i.e. a process [i.e. an ingress engine] running on processing unit [i.e. running on processing circuitry] of Flow Vector server 210 [i.e. a computing system] may receive a packet [i.e. a message] of a new data stream from a source, e.g. source address 414 [i.e. a network device], associated with Data Center environment 200 [i.e. a data center], e.g. one of Enterprise 102/120 and/or Data Center 104/122 [i.e. comprising a plurality of network devices] and Flow Vector server 210 [i.e. the computing system]) (210 – Fig. 2, Fig. 4, ¶ 0007 and ¶ 0030 - 0031), 
wherein the message data configured according to a protocol type (i.e. the packet [i.e. the message] includes content [i.e. data], and the content is embedded/configured with Protocol ID 412 indicating the type of layer three protocol being used) (412 – Fig. 4 and ¶ 0043); and 
in response to receiving the message from a network device in the data center, communicate the message to an appropriate collector application, amongst a plurality of collector applications (i.e. in response to receiving the packet 512 [i.e. the message] from the source [i.e. the network device] of the Data Center environment 200 [i.e. the data center], Flow Vector server 210 [i.e. the ingress engine] may determine to forward/communicate the packet 512 to a destination, e. g. by instructing access switch to attach routing label to the packet/message, wherein the destination  is a particular server or service [i.e. an appropriate collector application] within one of data centers 122/104 which comprises a plurality of servers/services [i.e. amongst a plurality of collector applications]) (512 - Fig. 5, 512 - Fig. 6, ¶ 0034, ¶ 0049 – 0050, ¶ 0053 and ¶ 0059),
that is in compliance with at least one requirement for messages of the protocol type that are communicated from the plurality of network devices to the computing system (i.e. based on matching between criteria, e.g. type of protocol, defined in business rules [i.e. at least one requirement for messages of the protocol type that are communicated from the plurality of network devices] and criteria, e.g. protocol ID, defined in the packet transmitted through network elements, e.g. source and Access Switch [i.e. the plurality of network devices], to the Flow Vector Server [i.e. the computing system], the Flow Vector server 210 [i.e. the ingress engine] may determine to forward/communicate the packet 512 to a destination, wherein the business rules [i.e. stored message data] is based on the protocol type; For example, a user may configure a business rule that identifies certain types of packets, for example packets utilizing Transport Control Protocol (TCP)/Internet Protocol (IP); and the business rule may also indicate that those packets should be routed to data center 122 and potentially further to a particular server or service within data center 122) (¶ 0034, ¶ 0050, ¶ 0062, and step Cs of Claims 1 & 4).
However, Caputo does not explicitly disclose:
wherein the appropriate collector application is configured to assemble at least the data in the message into a viable dataset for an analysis of at least the network device of the plurality of network devices.
On the other hand, in the same field of endeavor, Purushothaman teaches:
wherein the appropriate collector application is configured to assemble at least the data in the message into a viable dataset for an analysis of at least the network device of the plurality of network devices (i.e. the data analysis engine 170 [i.e. the appropriate collector application] may gather/assemble the received alert [i.e. the message], which comprises data record including a problem description, a time, a geographic location id, a data center id, hardware information [i.e. the data in the message], into a viable dataset for analysis of a problem and solution of a component, e.g. a server [i.e. the network device], of a plurality of components [i.e. the plurality of network devices] of the computing center ) (240 & 250 – Fig. 2, ¶ 0034 - 0035, ¶ 0043 and ¶ 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Caputo to include the feature wherein the appropriate collector application is configured to assemble at least the data in the message into a viable dataset for an analysis of at least the network device of the plurality of network devices as taught by Purushothaman so that the messages including problem descriptions of one or more network devices may be analyzed and solutions to the problems may be identified at the collector application (240 & 250 – Fig. 2, ¶ 0034 - 0035, ¶ 0043 and ¶ 0047).





Regarding Claim 15, Caputo discloses:
wherein the ingress engine distributes messages of the message flow to multiple collector applications corresponding to the messages' protocol type (i.e. Flow Vector server 210 [i.e. the ingress engine] may determine to route/distribute the messages to destinations which may be  services [i.e. multiple collector applications] based on matching between the type of protocol [i.e. corresponding to the messages' protocol type] defined in business rules and protocol ID defined in packets) (512 - Fig. 5, 512 - Fig. 6, ¶ 0034, ¶ 0049 – 0050 and ¶ 0059), 
the multiple collector applications running in multiple computing systems in a cluster (i.e. the Flow Vector server [i.e. the ingress engine] may cause to route [i.e. distribute] messages [i.e. a sequence of messages] to services [i.e. multiple collector applications] running in Data Centers [i.e. multiple computing systems in a cluster]) (Fig. 2, Fig. 6, ¶ 0022, ¶ 0034 and ¶ 0061).

Regarding Claim 16, Caputo discloses:
wherein the ingress engine uses the configuration data to identify, based upon the protocol type, an instance of the appropriate collector application running in at least one of the computing system or a different computing system (i.e. based on the business rules including the type of protocol [i.e. based upon the protocol type], Access Switch [i.e. processing circuitry of a server] connected to Flow Vector Server 210 [i.e. a server communicably coupled to the computing system], may update/generate an entry in lookup table [i.e. configuration data]) (¶ 0034, ¶ 0050 and ¶ 0059).

Regarding Claim 18, Caputo discloses:
wherein the ingress engine modifies the message to compliance with the one or more requirements (i.e. routing labels [i.e. header] may be attached to packets/messages [i.e. modifying a message header] before transmitting the packets to the destination which may be a service as defined in the business rules [i.e. compliance with the one or more requirements]) (Fig. 6 and ¶ 0059 – 0061).


Regarding Claim 20, Caputo discloses:
A non-transitory computer-readable medium comprising instructions for causing a programmable processor (i.e. memory storing instructions executable by processor) (¶ 0069) to: 
receive, by an ingress engine running on processing circuitry of a computing system, a message from a network device in a data center comprising a plurality of network devices and the computing system (i.e. a process [i.e. an ingress engine] running on processing unit [i.e. running on processing circuitry] of Flow Vector server 210 [i.e. a computing system] may receive a packet [i.e. a message] of a new data stream from a source, e.g. source address 414 [i.e. a network device], associated with Data Center environment 200 [i.e. a data center], e.g. one of Enterprise 102/120 and/or Data Center 104/122 [i.e. comprising a plurality of network devices] and Flow Vector server 210 [i.e. the computing system]) (210 – Fig. 2, Fig. 4, ¶ 0007 and ¶ 0030 - 0031), 
wherein the message comprises data configured according to a protocol type (i.e. the packet [i.e. the message] includes content [i.e. data], and the content is embedded/configured with Protocol ID 412 indicating the type of layer three protocol being used) (412 – Fig. 4 and ¶ 0043); and 
in response to receiving the message from the network device in the data center, communicating, by the ingress engine, the message to an appropriate collector application, amongst a plurality of collector applications (i.e. in response to receiving the packet 512 [i.e. the message] from the source [i.e. the network device] of the Data Center environment 200 [i.e. the data center], Flow Vector server 210 [i.e. the ingress engine] may determine to forward/communicate the packet 512 to a destination, e. g. by instructing access switch to attach routing label to the packet/message, wherein the destination  is a particular server or service [i.e. an appropriate collector application] within one of data centers 122/104 which comprises a plurality of servers/services [i.e. amongst a plurality of collector applications]) (512 - Fig. 5, 512 - Fig. 6, ¶ 0034, ¶ 0049 – 0050, ¶ 0053 and ¶ 0059),
that is in compliance with at least one requirement for messages of the protocol type that are communicated from the plurality of network devices to the computing system (i.e. based on matching between criteria, e.g. type of protocol, defined in business rules [i.e. at least one requirement for messages of the protocol type that are communicated from the plurality of network devices] and criteria, e.g. protocol ID, defined in the packet transmitted through network elements, e.g. source and Access Switch [i.e. the plurality of network devices], to the Flow Vector Server [i.e. the computing system], the Flow Vector server 210 [i.e. the ingress engine] may determine to forward/communicate the packet 512 to a destination, wherein the business rules [i.e. stored message data] is based on the protocol type; For example, a user may configure a business rule that identifies certain types of packets, for example packets utilizing Transport Control Protocol (TCP)/Internet Protocol (IP); and the business rule may also indicate that those packets should be routed to data center 122 and potentially further to a particular server or service within data center 122) (¶ 0034, ¶ 0050, ¶ 0062, and step Cs of Claims 1 & 4).
However, Caputo does not explicitly disclose:
wherein the appropriate collector application is configured to assemble at least the data in the message into a viable dataset for an analysis of at least the network device of the plurality of network devices.
On the other hand, in the same field of endeavor, Purushothaman teaches:
wherein the appropriate collector application is configured to assemble at least the data in the message into a viable dataset for an analysis of at least the network device of the plurality of network devices (i.e. the data analysis engine 170 [i.e. the appropriate collector application] may gather/assemble the received alert [i.e. the message], which comprises data record including a problem description, a time, a geographic location id, a data center id, hardware information [i.e. the data in the message], into a viable dataset for analysis of a problem and solution of a component, e.g. a server [i.e. the network device], of a plurality of components [i.e. the plurality of network devices] of the computing center ) (240 & 250 – Fig. 2, ¶ 0034 - 0035, ¶ 0043 and ¶ 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computer readable medium of Caputo to include the feature wherein the appropriate collector application is configured to assemble at least the data in the message into a viable dataset for an analysis of at least the network device of the plurality of network devices as taught by Purushothaman so that the messages including problem descriptions of one or more network devices may be analyzed and solutions to the problems may be identified at the collector application (240 & 250 – Fig. 2, ¶ 0034 - 0035, ¶ 0043 and ¶ 0047).



Claims 6, 9, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputo in views of Purushothaman as applied to claims 1 and 14 above, and further in view of Sigoure et al. (US PG PUB 20140280792), hereinafter "Sigoure".
Regarding Claim 6, Caputo and Purushothaman discloses all the features with respect to Claim 1 as described above.
However, the combination of Caputo and Purushothaman does not explicitly disclose:
wherein communicating, by the ingress engine, the message further comprises communicating, by the ingress engine, the message to a collector application running in a failover node of a same cluster as the computing system, wherein the collector application corresponds to the protocol type and is a replica of the appropriate collector application.
On the other hand, in the same field of endeavor, Sigoure teaches:
wherein communicating, by the ingress engine, the message further comprises communicating, by the ingress engine, the message to a collector application running in a failover node of a same cluster as the computing system, wherein the collector application corresponds to the protocol type and is a replica of the appropriate collector application (i.e. network element [i.e. the ingress engine] may redirect [i.e. communicating] the traffic [i.e. the message] to a corresponding service, e.g. HTTP service [i.e. a collector application], running in a standby HTTP server [i.e. a failover node] which is a failover server/node of a multiple servers coupled to the network element [i.e. a same cluster as the computing system] providing the HTTP service [i.e. wherein the collector application corresponds to the protocol type, i.e. HTTP protocol, and is a replica of the appropriate collector application]) (208 – Fig. 2 and ¶ 0033).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Caputo and Purushothaman to include the feature wherein communicating, by the ingress engine, the message further comprises communicating, by the ingress engine, the message to a collector application running in a failover node of a same cluster as the computing system, wherein the collector application corresponds to the protocol type and is a replica of the appropriate collector application as taught by Sigoure so that the messages may be redirected to a standby server/node as soon as the primary server goes down, thereby reducing the window of unavailability of the service during failover (¶ 0033).

Regarding Claim 9, Caputo and Purushothaman disclose all the features with respect to Claim 1 as described above.
However, the combination of Caputo and Purushothaman does not explicitly disclose:
wherein communicating, by the ingress engine of the computing system, the message further comprises communicating, by a load balancer of a server communicably coupled to the computing system, the message to a second ingress engine running on a second computing system, wherein the second ingress engine redirects the message to the ingress engine running in the computing system.
On the other hand, in the same field of endeavor, Sigoure teaches:
wherein communicating, by the ingress engine of the computing system, the message further comprises communicating, by a load balancer of a server communicably coupled to the computing system, the message to a second ingress engine running on a second computing system (i.e. network element 102A [i.e. a load balancer of a server communicably coupled to the computing system] may route/communicate the traffic [i.e. the message] to another network element 102B [i.e. a second ingress engine running on a second computing system]) (Fig. 1, ¶ 0024 – 0025 and ¶ 0033), 
wherein the second ingress engine redirects the message to the ingress engine running in the computing system (i.e. the network element [i.e. the second ingress engine] can detect and redirect the traffic [i.e. the message] to another network element [i.e. the ingress engine running in the computing system]) (¶ 0033).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Caputo and Purushothaman to include the feature wherein communicating, by the ingress engine of the computing system, the message further comprises communicating, by a load balancer of a server communicably coupled to the computing system, the message to a second ingress engine running on a second computing system, wherein the second ingress engine redirects the message to the ingress engine running in the computing system as taught by Sigoure so that the traffic/messages destined to a failed device may be  redirected to another device (¶ 0033).

Regarding Claim 17, Caputo and Purushothaman disclose all the features with respect to Claim 14 as described above.
However, the combination of Caputo and Purushothaman does not explicitly disclose:
wherein in response to a failure, the ingress engine redirects the message to a second appropriate collector application running in a failover node that is communicably coupled to the computing system.
On the other hand, in the same field of endeavor, Sigoure teaches:
wherein in response to a failure, the ingress engine redirects the message to a second appropriate collector application running in a failover node that is communicably coupled to the computing system (i.e. network element [i.e. the ingress engine] may redirect [i.e. communicating] the traffic [i.e. the message] to a corresponding service, e.g. HTTP service [i.e. a second collector application], running in a standby HTTP server [i.e. a failover node] which is a failover server/node of a multiple servers coupled to the network element [i.e. the computing system] providing the HTTP service [i.e. wherein the collector application corresponds to the protocol type, i.e. HTTP protocol, and is a replica of the appropriate collector application]) (208 – Fig. 2 and ¶ 0033).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Caputo and Purushothaman to include the feature wherein in response to a failure, the ingress engine redirects the message to a second appropriate collector application running in a failover node that is communicably coupled to the computing system as taught by Sigoure so that the messages may be redirected to a standby server/node as soon as the primary server goes down, thereby reducing the window of unavailability of the service during failover (¶ 0033).

Regarding Claim 19, Caputo and Purushothaman disclose all the features with respect to Claim 14 as described above.
However, the combination of Caputo and Purushothaman does not explicitly disclose:
wherein the computing system operates as a failover node for at least one second computing system in a same cluster, wherein at least one of a server communicably coupled to the computing system or a second ingress engine running in a second computing system communicates the message to the computing system in response to a failure at the appropriate collector application.
On the other hand, in the same field of endeavor, Sigoure teaches:
wherein the computing system operates as a failover node for at least one second computing system in a same cluster, wherein at least one of a server communicably coupled to the computing system or a second ingress engine running in a second computing system communicates the message to the computing system in response to a failure at the appropriate collector application (i.e. network element [i.e. the ingress engine] may redirect [i.e. communicating] the traffic [i.e. the message] to a corresponding service, e.g. HTTP service [i.e. a collector application], running in a standby HTTP server [i.e. the computing system operates as a failover node for at least one second computing system] which is a failover server/node of a multiple servers coupled to the network element [i.e. a same cluster] providing the HTTP service [i.e. wherein the collector application corresponds to the protocol type, i.e. HTTP protocol, and is a replica of the appropriate collector application]) (208 – Fig. 2 and ¶ 0033).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Caputo and Purushothaman to include the feature wherein communicating, by the ingress engine, the message further comprises communicating, by the ingress engine, the message to a collector application running in a failover node of a same cluster as the computing system, wherein the collector application corresponds to the protocol type and is a replica of the appropriate collector application as taught by Sigoure so that the messages may be redirected to a standby server/node as soon as the primary server goes down, thereby reducing the window of unavailability of the service during failover (¶ 0033).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputo in views of Purushothaman as applied to claim 1 above, and further in view of Bainbridge et al. (US PAT 10624148), hereinafter "Bainbridge".
Regarding Claim 8, Caputo and Purushothaman disclose all the features with respect to Claim 1 as described above.
However, the combination Caputo and Purushothaman does not explicitly disclose:
creating, by the ingress engine, a new instance of the appropriate collector application for receiving telemetry data stored in messages of the protocol type; and 
at least one of communicating, by the ingress engine of the computing system, the message to the new instance running on the computing system or communicating, by the ingress engine of the computing system, the message to the new instance running on a different computing system.
On the other hand, in the same field of endeavor, Bainbridge teaches:
creating, by the ingress engine, a new instance of the appropriate collector application for receiving telemetry data stored in messages of the protocol type and at least one of communicating, by the ingress engine of the computing system, the message to the new instance running on the computing system (i.e. a new virtualized packet gateway instance [i.e. a new instance of the appropriate collector application] may be instantiated on a virtual machine so that load balancer 150 [i.e. the ingress engine] may start sending [i.e. communicating] packets [i.e. receiving telemetry data stored in messages] having headers of a particular protocol type to the new virtualized packet gateway instance [i.e. the new instance running on the computing system]) (Fig. 1, Column 4 Line # 15 – 21 and Column 7 Line # 39 - 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Caputo and Purushothaman to include the feature for creating, by the ingress engine, a new instance of the appropriate collector application for receiving telemetry data stored in messages of the protocol type; and at least one of communicating, by the ingress engine of the computing system, the message to the new instance running on the computing system or communicating, by the ingress engine of the computing system, the message to the new instance running on a different computing system as taught by Bainbridge so that new instances of the collector applications may be created in response to overload conditions (Fig. 1, Column 4 Line # 15 – 21 and Column 7 Line # 39 - 47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451